Case 1:18-cv-06127-CBA-RML Document 45-1 Filed 06/12/19 Page 1 of 15 PageID #: 421



  Henry R. Kaufman, P.C.
  Henry R. Kaufman (HK-7283)
  60 East 42nd Street
  New York, New York 10165
  (212) 880-0842
  Attorneys for Plaintiff

  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK
   ____________________________________
   MONICA MORRISON,                    )
                                        )
                           Plaintiff,   )               INDEX NO: 1:18-cv-06127-CBA-RML
                                        )
                                        )               AFFIDAVIT OF
                     v.                 )               HENRY R. KAUFMAN
                                        )               IN SUPPORT OF PLAINTIFF’S
   ROBERT LANGRICK,                     )               12(b)(6) MOTION TO DISMISS
                                        )               DEFENDANT’S COUNTERCLAIMS
                           Defendant.   )
   ____________________________________)




          Henry R. Kaufman, Attorney for Plaintiff Monica Morrison, in support of Plaintiff’s

  Motion to Dismiss Defendant’s Counterclaims, swears:

                     This Motion Presents Issues of Extraordinary Significance
                            In the Context of Current Societal Trends

          1.      I respectfully submit this affidavit in support of a motion of fundamental

  consequence to the rights of victims of sexual assault or other sexual abuse, to speak truthfully

  and openly about their experiences, without fear of the threat or the actuality of retaliatory

  defamation or other litigation.

          2.      I respectfully submit that in considering this motion it is essential for the Court to

  keep squarely in mind the broader social context of – and afford due sensitivity toward – the

  current extraordinary, long-overdue and still unfolding revolution in attitudes toward the public



                                                    1
Case 1:18-cv-06127-CBA-RML Document 45-1 Filed 06/12/19 Page 2 of 15 PageID #: 422



  airing and frank discussion of such matters, with neither shame nor fear, as embodied in the

  rapidly developing social movements known variously as #metoo, #timesup, etc.

          3.       This Court may appropriately take judicial notice of the shocking and increasing

  frequency of sexual assault, and other unwanted or unconsented sexual contact or activity,

  resulting from men misusing their often superior physical strength and/or their often predominant

  business, academic and/or social positions in order to sexually abuse, harass or assault women.

  Whether victimized as young children or as adults, whether by their own family members or

  others known or unknown to them, whether at home or in their workplaces or elsewhere,

  including on college campuses, it has been estimated that – tragically – something like 1 in 3

  women (and girls) will suffer the trauma of sexual violence involving physical contact at some

  time in their lives.1

          4.       Specifically on college and university campuses, this Court can also fairly take

  judicial notice of recent government data that 1 in 5 women in college experience sexual assault.2

          5.       Yet, until only recently, public discussion of such shockingly widespread

  traumatic events – that, based on available data, can be roughly estimated to affect well over a

  million women in college3 and tens of millions of women and girls in their lifetimes4 – has

  largely been suppressed through an almost iron tradition of socially-imposed secrecy – secrecy


  1
   Smith SG, Zhang X, Basile KC, Merrick MT, Wang J, Kresnow M, Chen J. (2018). The National Intimate Partner
  and Sexual Violence Survey (NISVS): 2015 Data Brief—Updated Release. Atlanta, GA: National Center for Injury
  Prevention and Control, Centers for Disease Control and Prevention.
  2
   Krebs, C., Berzofsky, M., Shook-Sa, B., Peterson, K. (2016). Campus Climate Survery Validation Study Final
  Technical Report. Bureau of Justice Statistics, U.S. Department of Justice.
  33
     This very broad estimate is based on an undergraduate population of 16-19 million, with a currently estimated
  56% of undergraduates being women. That would translate to as many as 2-plus million based on the 1 in 5
  estimate.
  4
    Current U.S. female population is approximately 167.5 million. If 1 in 3 of these women will experience sexual
  violence in their lifetimes, that would be more than 55 million!


                                                         2
Case 1:18-cv-06127-CBA-RML Document 45-1 Filed 06/12/19 Page 3 of 15 PageID #: 423



  exacerbated by means of the shaming and blaming, the discrediting and disbelieving of women

  and children as the devalued victims of such sexual violence.

           6.       As one pre-eminent psychiatrist and Harvard scholar in this field has noted,

  discussion of such taboo subject matter has heretofore “take[n] place outside the realm of

  socially validated reality.” And when this happens, “Experience becomes unspeakable.” Yet,

  only “when the truth is finally recognized … can [survivors] begin their recovery.” (Judith

  Herman, Trauma and Recovery, Basic Books 1992, 1997, 2015) (emphasis added)

           7.       This motion seeks to dismiss counterclaims seeking to impose such repressive

  silence in but a single case, and to put an end to the threats that underlay them that stand squarely

  in the way of Ms. Morrison’s struggle to pursue her own personal recovery and that, in any

  event, are legally untenable, based on the undisputed facts, and on the legal principles and

  protections discussed in the accompanying Memorandum of Law.

                   The Threat Presented By the Proliferation of Defamation Claims
                           In the Broader Social Context of #metoo Cases

           8.       In the action at bar, this Court will unavoidably be called upon to take a position

  on one of the most consequential dilemmas of the #metoo movement, at least from the judicial

  point of view.

           9.       That is, with the proliferation of defamation actions, or threats of such actions, in

  the #metoo space, will Courts be pressed to lend themselves as vehicles for the continued

  suppression of socially-significant speech, along with now highly-publicized and widespread

  attempts – often by powerful public figures – to enforce oppressive silence by means of “Roger

  Ailes-style” NDA’s5 down the throats of victims of sexual impropriety, and, where needed, to


  5
   Note that Plaintiff’s case in chief also seeks a declaration as to the unenforceability of the particularly oppressive
  NDA demanded of Ms. Morrison by Mr. Langrick in the lead up to this litigation.


                                                            3
Case 1:18-cv-06127-CBA-RML Document 45-1 Filed 06/12/19 Page 4 of 15 PageID #: 424



  pursue lawsuits to enforce that silence, or to pay for such silence by the transfer of “hush money”

  to sexual partners of powerful men?

          10.    Or, on the other hand, will Courts give due and sensitive consideration to the vital

  need to accord victims of sexual assault the “breathing space” they need in order to “speak their

  truth” about such deeply personal experiences and, in so doing, to enable them to address and

  perhaps alleviate the trauma they have suffered?

          11.    And this dilemma is presented in even more sharp relief here, where a core of

  admitted facts is already available to put Ms. Morrison’s statements about her sexual abuse at the

  hands of Mr. Langrick into truthful perspective.

          12.    Her sexual trauma – caused by Mr. Langrick – is no fantasy, as his own pleadings

  freely and explicitly acknowledge, and as this Court will readily understand.

                         Dismissal of the Counterclaims is Warranted
         Because the Central Facts of His Sexually-Assaultive Conduct Are Not Disputed
                        – Indeed They Are Admitted – by Mr. Langrick

          13.    Mr. Langrick’s own pleadings and his answer make clear that he does not dispute

  most of Ms. Morrison’s allegations as to his sexually-assaultive behavior.

          14.    Mr. Langrick’s pleadings and counterclaims also contain significant admissions

  supporting Ms. Morrison’s overarching claims of sexual abuse.

          15.    Mr. Langrick admits that he and Ms. Morrison were strangers before their May

  2005 encounter.

          16.    Mr. Langrick admits that he was nearing 30 while she was still a teenager on that

  day.




                                                     4
Case 1:18-cv-06127-CBA-RML Document 45-1 Filed 06/12/19 Page 5 of 15 PageID #: 425



          17.      Mr. Langrick admits that both he and Ms. Morrison consumed extreme quantities

  of alcohol. And he cannot deny that he was an eyewitness to her drinking and her ensuing

  inebriation and incapacitation.

          18.      Mr. Langrick admits to having been extremely drunk – as drunk as he had ever

  been. Indeed, he does not deny that during their “encounter” he was stumbling drunk and

  disoriented, allegedly leading him, among other things: to stagger around Ms. Morrison’s dorm

  room, buck naked, in the presence of her female roommate and the roommate’s boyfriend (now

  her husband) in a bed just six feet away; to brazenly urinate onto objects in her room while still

  totally naked, in the presence of one or both of her roommates; and to attempt to get into her

  roommate’s bed and to lie next to her roommate’s boyfriend.

          19.      Mr. Langrick admits to having sex with Ms. Morrison, while she was inebriated,

  without use of a protective condom.

          20.      Mr. Langrick claims the sex he had with Ms. Morrison was “consensual,”

  although under New Hampshire law – and the law of most if not all other states – it is not

  possible for legal consent to be given by someone who is incapacitated – and known by the

  perpetrator to be incapacitated – such as by the voluntary consumption of alcohol or drugs.

          21.      In fact, a central finding of the police investigation that ensued was that Ms.

  Morrison was materially incapacitated by alcohol during all of Mr. Langrick’s sexual advances.

  Indeed, the police ultimately concluded that Ms. Morrison was too drunk to make a good witness

  to her own assault. If that was so, it is unclear how she could possibly have consented to the

  allegedly consensual sex said to have occurred in the room known as the “cupola.”6


  6
    Mr. Langrick relies heavily on his portrayal of Ms. Morrison’s ability to navigate a dangerous climb to the cupola
  as proof that she was not seriously impaired by her heavy drinking and that she was a consenting participant in the
  supposedly fulfilling sex he says they had there in the cupola. But it is at least an equally-compelling assumption
  that it was her intoxication that led her to blithely and recklessly ignore any danger of the climb. (Other than one

                                                           5
Case 1:18-cv-06127-CBA-RML Document 45-1 Filed 06/12/19 Page 6 of 15 PageID #: 426



          22.      Mr. Langrick also seems almost to take a rather unseemly pride in his claim that

  Ms. Morrison allegedly had an explosive orgasm during sex with him in the cupola, failing either

  to be aware of or more likely to being unwilling to acknowledge the known fact that some rape

  victims – despite their trauma – exhibit signs of sexual arousal while being assaulted.

          23.      In addition, although he admits to being extremely drunk and to having very

  limited recollection of many of the events of that day, including any recollection of the events in

  Ms. Morrison’s room,7 Mr. Langrick is somehow adamant that he did not undress and sexually

  assault Ms. Morrison while she lay unconscious (or otherwise passed out or sleeping) in her

  dorm room bed or attempt to penetrate her while he was sexually “moaning like a porn star,” as

  reported by her roommate to the police.8

          24.      Yet, in the end, no official finding was ever made, one way or another, as to what

  did or did not occur in Ms. Morrison’s bed that day and there is simply no way that any witness

  to that event who could possibly say with certainty exactly what did or did not occur – under the

  covers of her bed – as between Mr. Langrick and Ms. Morrison, on that day.9

          25.      And finally, Mr. Langrick does not deny that he was in possession of, and had

  used and shared with friends, some amount of cocaine (as conclusively established by photos on

  kiss, Ms. Morrison has consistently maintained that she has no recollection at all of the entire alleged sexual
  encounter in the cupola, including the supposedly athletic maneuvering to get there. And this is yet another
  indication of her incapacity to consent to the sexual activity in the cupola.)
  7
   Actually, in his audiotaped police interview on May 17, 2005 (Final Police Report at 3; DJ Complaint at 38), Mr.
  Langrick “denied any recollection of the events thereafter in Ms. Morrison’[s] bedroom.” (emphasis added)
  8
   Morrison reference to what her [name redacted] roommate told her she had overheard from her closely proximate
  bed that morning. See Exhibit 1 at 33.
  9
    Mr. Langrick also seems to be somehow suggesting in his pleadings that the supposedly wild, admittedly
  unprotected, allegedly “consensual” sex he claims to have had with Ms. Morrison in the cupola, somehow
  transformed her from a substantially impaired teenage stranger, whose consent was at the very least in serious doubt,
  into some kind of willing “sex buddy” whereby her consent to any further “fun” sexual activity – even when she was
  passed out in her own bed – is either irrelevant or can be presumed. Of course, this is nonsense – outrageous
  nonsense – both from an interrelational and from a legal point of view.


                                                           6
Case 1:18-cv-06127-CBA-RML Document 45-1 Filed 06/12/19 Page 7 of 15 PageID #: 427



  his – expensive, he tells us – camera, that he also drunkenly left behind, that was apparently

  relied upon by the police in pursuing a drug charge against him;10 and a scheduled drug that, this

  Court may justifiably presume, might well have still further impaired Mr. Langrick’s judgment,

  recollection and self-control during his drunken rampage in Ms. Morrison’s room.

       Current Broadened Definitions of Sexually-Assaultive Behavior Also Call Into Question
                Mr. Langrick’s Claims as to the Falsity of the Alleged Defamations

            26.    Moreover, the immediate context of the specific language and terminology Ms.

  Morrison has employed, in making her allegedly defamatory statements about Mr. Langrick and

  his indecent assault on her and her roommates that night and morning in May of 2005, is also

  critical.

            27.    This is because the definitions of “sexual violence,” “sexual assault” and even

  “rape” have themselves been evolving and expanding so that they now encompass a much

  broader range of behaviors – behaviors that are no longer confined merely to the more rigid

  categories of criminal conduct where “rape” only occurs as a result of some predicate and brutal

  criminal act that physically incapacitates the victim, as in being struck, forcibly restrained, and/or

  rendered helpless and overwhelmed, if not unconscious, as part of the unconsented act of sexual

  penetration.

            28.    Thus, in the context of this motion, this Court can and should take judicial notice

  of the broader and more fluid definitions that have increasingly been recognized regarding

  “sexual violence,” including “sexual assault” and even “rape” – the very terminology

  complained of by Mr. Langrick in his three counterclaims.
  10
     But Mr. Langrick acknowledges – as he must – that he was later arrested and charged with misdemeanor
  possession and concealing of the cocaine, although he would prefer to obfuscate in his pleadings the obvious and
  undeniable linkage of the cocaine to the events that day including his wrongful sexual assault on Ms. Morrison, as if
  it were some completely separate event, which of course it was not. And all of this obfuscation has evidently been in
  the service of the – untenable – position that he had been “completely exonerated” of “any wrongdoing” by the
  Hanover police.


                                                           7
Case 1:18-cv-06127-CBA-RML Document 45-1 Filed 06/12/19 Page 8 of 15 PageID #: 428



          29.      For example, according to the Department of Justice, “Rape” in the United States

  is defined simply and broadly as the “penetration, no matter how slight, of the vagina or anus

  with any body part or object, or oral penetration by a sex organ of another person, without the

  consent of the victim.”11

          30.      And, according to the Centers for Disease Control, “sexual violence” now appears

  to be the favored, simplified and over-arching terminology, but the CDC’s definition of sexual

  violence now covers:

          •      “Completed or attempted alcohol or drug-facilitated penetration of a victim
          Includes unwanted vaginal, oral, or anal insertion when the victim was unable to consent
          because he or she was too intoxicated (e.g., unconscious, or lack of awareness) through
          voluntary or involuntary use of alcohol or drugs.”12

          31.      In other contexts, the law of defamation has also traditionally accommodated

  itself to changing social mores. From the dramatic development more than fifty years ago of the

  expansive, constitutionally-based, First Amendment privileges in connection with the speech of

  “public officials” needed in order to defend against the kinds of repressive defamation actions

  and severe damage awards that could have become a tool to stifle media coverage of the civil

  rights movement in the South; to the ever-changing definitions of “defamatory meaning,” in

  response to society’s evolution of views, for example, toward race, homosexuality, the defense

  of feminine “chastity,” out of wedlock sexual activity, gay marriage, transgender sexuality, the

  11
     US Department of Justice Archives, An Updated Definition of Rape, January 6, 2012. The previous definition of
  rape, limited to “forcible rape,” for purposes of Uniform Crime Report statistics, had been unchanged since 1927. In
  commentary to the 2012 revision it was noted that the new definition did not require the use of force or violence.
  And, “[f]urthermore, because many rapes are facilitated by drugs or alcohol, the new definition recognizes that a
  victim can be incapacitated and thus unable to consent because of ingestion of drugs or alcohol.” See
  https://www.justice.gov/archives/opa/blog/updated-definition-rape.
  12
    Basile KC, Smith SG, Breiding MJ, Black MC, Mahendra RR., Sexual Violence Surveillance: Uniform
  Definitions and Recommended Data Elements, Version 2.0. Atlanta (GA): National Center for Injury Prevention and
  Control, Centers for Disease Control and Prevention (2014).




                                                           8
Case 1:18-cv-06127-CBA-RML Document 45-1 Filed 06/12/19 Page 9 of 15 PageID #: 429



  law of libel has shown the necessary capacity to evolve in assessing what should or should not be

  considered “going defamatory” over time.

        Who Will Be Permitted to Speak Their Truth and Under What Circumstances?

         32.     As another way to illustrate and put into perspective the nature of this #metoo

  case, relative to others, and of the fundamentally troubling assumptions and implications that

  underlie Mr. Langrick’s counterclaims, one can ask a simple question:

         33.     If Monica Morrison cannot speak out freely, without fear of retaliatory

  defamation litigation, about the grotesque sexual and other assaults she experienced at the hands

  of Mr. Langrick, under the largely undisputed facts and circumstances of this case, and with all

  of the admissions contained in Mr. Langrick’s detailed pleadings and counterclaims, and also in

  the context of an available, contemporaneous police report, based on an official investigation,

  then what other category of sexually-abused women would be free to speak publicly about their

  experiences without fear of retaliatory legal claims?

         34.     In the vast majority of cases, allegations of sexual abuse come down to a classic

  “he said/she said” dispute. And if in such cases, claims of defamation are not sensitively

  evaluated, in recognition of the need to protect personal free speech, expression and opinions

  about one’s own most intimate experiences, then the courts may, unfortunately, become

  complicit by default in favoring the alleged perpetrator who is claimed to have initiated the

  disputed harassment or abuse from the superior position of power, resources and influence.

         35.     In any event, the comprehensive body of undisputed facts available here, should,

  it is respectfully submitted, lead to a socially-sensitive understanding that disputes over the

  interpretation or the labeling of sexual encounters – as for example being consensual or not –




                                                    9
Case 1:18-cv-06127-CBA-RML Document 45-1 Filed 06/12/19 Page 10 of 15 PageID #: 430



   should be left to discussion in the marketplace of ideas and not in the regressive precincts of

   courts, compulsory process and the chilling threat of ruinous costs, attorney’s fees and damages.

                The Dispositive Significance of Ms. Morrison’s Complaint to the Police

          36.      In the current case, the deeply-damaging legacy of the societal suppression of free

   and open expression and discussion about shameful sexual violence was broken – at least to an

   extent – when Ms. Morrison found the courage to contemporaneously report her allegations of

   sexual assault to local police authorities.

          37.      The police investigation and resultant publicly-available findings – however

   inadequate, insensitive and indeed regressive they may arguably appear from a more current

   perspective, almost a decade and a half later – at least put a chink in the typical mold of self-

   doubt, reticence and guilt too often leading to silence and withdrawal in the face of serious

   sexual abuse.

          38.      Yet, as set forth and acknowledged in the very detailed, competing pleadings

   herein, even in Monica Morrison’s case – with more than enough facts of abusive sexual activity

   freely admitted by Mr. Langrick – the powerful forces of social suppression still largely

   succeeded in a refusal to completely credit her claims, thus ultimately placing yet again a lid of

   secrecy and shame back onto the grotesque and largely undisputed events of May 2005, as

   between Mr. Langrick and Ms. Morrison, notwithstanding Mr. Langrick’s admittedly out-of-

   control – indeed undeniably outrageous and assaultive – behavior on that day.

             Trauma, Attempted Recovery and the Oppression of Defamation Claims

          39.      Finally, it is also undisputed that – in the ensuing dozen years – it was Plaintiff

   who continued to suffer from the trauma she had experienced at the hands (and other unnamable

   parts) of Mr. Langrick while – evidently – Mr. Langrick was not in any meaningful sense



                                                     10
Case 1:18-cv-06127-CBA-RML Document 45-1 Filed 06/12/19 Page 11 of 15 PageID #: 431



   traumatized by his own drunken rampage – which he says he barely remembers, in any event.

   Yet Mr. Langrick appears to have been easily able to get on with his life, career and family –

   now concerned only by the embarrassment of the public disclosure of his admitted actions.13

           40.      Now, with his three counterclaims, Mr. Langrick seeks to complete this tradition

   of suppression by seeking to punish Ms. Morrison for her temerity in speaking out about the

   essentially undisputed material events at issue in this case. And – most saliently – Mr. Langrick

   now asks this Court – even when the fact of his sexually-assaultive behavior toward Ms.

   Morrison is almost proudly acknowledged in his pleadings – to serve as the mechanism for the

   renewal of punitive censorship and suppression in matters involving documented allegations of

   sexual violence.

           41.      Surely the embarrassment Mr. Langrick claims, as the result of having his vile,

   drunken –admitted – sexual rampage exposed, cannot be compared to the decade-long pain and

   suffering of Ms. Morrison caused by the cavalier assaults that Mr. Langrick perpetrated on her

   back in that day in 2005.

            The Sound Legal Basis, and the Intensely Personal Need, for Early Dismissal

           42.      By this motion to dismiss, on the other hand, Plaintiff urges the Court to decline

   Defendant’s invitation to censor, punish and suppress Ms. Morrison’s right – and indeed her

   deep-seated emotional need and that of other victims of sexual violence – to speak her (and their)

   truth without unwarranted sanction.


   13
      Undue space in this affidavit will not be wasted dignifying Mr. Langrick’s transparently obvious, but frivolous,
   future litigation strategy that will apparently spare no expense and leave no stone unturned in attempting to blacken
   Ms. Morrison’s image – should this case be ordered to go forward into discovery and possible trial – by spinning
   baseless and outrageous fantasies of Ms. Morrison as some kind of lying, cheating, mentally-disturbed, gold-digger
   – who supposedly even hungered from the very get go for her measly share of a $200 meal! – who is now
   supposedly seeking to exploit her decade and a half of allegedly “fake” trauma for the crass purpose of gaining
   “publicity” and consequent “riches” at the expense of Mr. Langrick’s long ago, white-washed image. This is
   complete nonsense, as any further-developed record would show.


                                                           11
Case 1:18-cv-06127-CBA-RML Document 45-1 Filed 06/12/19 Page 12 of 15 PageID #: 432



          43.     Toward the same end, by her pre-answer motion to dismiss, along with her

   Declaratory Judgment claims, Ms. Morrison urges this Court to give the highest priority to the

   protection of her human and First Amendment rights, at the very outset of this case, based on

   fundamental and well-established constitutional and other legal principles – many of them

   specifically adopted in order to avoid the chill and expense of defending facially baseless

   defamation claims along with the extended, costly litigation they would otherwise require.

                The Specific Context of Defendant’s Counterclaims for Defamation

          44.     Defendant’s threat of a slander claim was first made in response to Plaintiff’s

   fateful decision –in the context of the burgeoning #metoo movement – to speak out publicly

   about her experience of Defendant’s sexual assault, for the stated purpose of warning and

   protecting others on college and university campuses with an interest – shared in common – in

   avoiding victimization. And Ms. Morrison knew – from her undisputed first-hand experience –

   that, on at least one occasion, Mr. Langrick had been the perpetrator of a drunken, out-of-control,

   sexually-abusive assault on a college campus against a teenage student who was essentially a

   stranger to him, and who was obviously (and personally known to him to be) impaired by heavy

   drinking.

          45.     Plaintiff’s underlying case in chief seeks declarations by this Court protecting her

   – in three ways – from Defendant’s live, active and recurring threats, to commence a slander

   action to silence her, and as punishment for her temerity in speaking out about her life-changing

   experience with Mr. Langrick in May 2005.

          46.     Nonetheless, in response to Plaintiff’s attempt to protect herself by means of her

   preemptive declaratory judgment action, Defendant has now made good on his longstanding,




                                                   12
Case 1:18-cv-06127-CBA-RML Document 45-1 Filed 06/12/19 Page 13 of 15 PageID #: 433



   purposeful threats of retribution by asserting herein his three meritless Counterclaims for

   defamation against Plaintiff.

          47.     Defendant’s first counterclaim relates to an allegedly “slanderous” telephone call,

   made by Defendant to functionaries at Mr. Langrick’s employer, Bloomberg LP, on January 2,

   2018. According to Defendant’s pleading, Plaintiff stated that she was calling about Bloomberg

   executive Robert Langrick; she allegedly stated that Mr. Langrick “attempted to sexually assault

   me in college.” Plaintiff allegedly also stated that, “He [Defendant] followed me home, I was

   passed out and when I woke up he was trying to rape me” and that she further stated that she had

   reported Mr. Langrick but that “the police did nothing.” This is the original claim that Mr.

   Langrick and his counsel, Mr. Singer, had been threatening to pursue against Ms. Morrison in the

   months before November 1, 2018, shortly before the statute of limitations would have expired,

   and after Mr. Singer had rejected a proposed tolling agreement, when she commenced her

   Declaratory Judgment action seeking, inter alia, a declaration from this Court that her call to

   Bloomberg did not amount to actionable slander.

          48.     Defendant’s Second Counterclaim is for the “libel” allegedly inflicted by Ms.

   Morrison’s online post, also in January 2018, on a video website known as “Vimeo.” Vimeo is

   an ad-free open video platform providing tools and technology to, inter alia, distribute and

   display videos. Ms. Morrison’s allegedly defamatory post is of a video recording of a speech

   given by Mr. Langrick, titled “Bloomberg for Education,” on or about June 26, 2015. The

   otherwise unedited video is presented in proximity to the single-word comment, “Rapist.”

          49.     Defendant’s Third Counterclaim, also for “libel,” is alleged to arise out of a

   “personal review” of Mr. Langrick posted online by Ms. Morrison, in July 2018, on an Internet

   site known as “MyLife.com.” MyLife.com is a website that offers visitors an opportunity to



                                                   13
Case 1:18-cv-06127-CBA-RML Document 45-1 Filed 06/12/19 Page 14 of 15 PageID #: 434
    "rate" people in their lives, yielding a "reputation score." In her ooreview" of Mr. Langrick,

    Plaintiff repeated her belief that Mr. Langrick had "sexually assaulted" her and characterized his

    attempt to penetrate her while she was unconscious as "rape."

           50.     Plaintiff now moves to dismiss Defendant's three counterclaims, pursuant to

    Fed.R.Civ.P. 12(bX6), based on the following central legal deficiencies that arc more fully

    briefed and examined in the accompanying Memorandum of Law:

           (i)     To the extent Counterclaim Defendant's statements, or any of them, are deemed
                   to be ones of fact as opposed to opinion, they are true and Mr. Langrick will be
                   unable to meet his burden of proving otherwise;

           (ii)    The alleged defamations, properly understood, are non-actionable statements of
                   opinion under New York's especially-protective state constitutional privilege for
                   statements of opinion; and

           (iii)   The allegedly defamatory communications are protected by New York's qualified
                   privileges for communications made in the discharge of some public or private
                   duty as well as communications on a subject in which the parties to the
                   communication share a common interest.

                                               CONCLUSION

           51.     Based on all of the foregoing, along with the points more           fully   set forth in the

    accompanying Memorandum of Law, this Court should grant Plaintiff s motion to dismiss each

    of the three of Counterclaims against her, pursuant to Fed.R.Civ.P. 12(b)(6), for failure to state a

    claim upon which relief can be granted. It should then turn its exclusive attention to the

   remainder of Plaintiff s case in chief.


                                                       my
                                                                                  ,PC
                                                    At t o r ndy s for P I aint iff and C o unt er c I aim D efe ndant
                                                    60 East 4ind Street, 47th Floor
                                                    New York, New York 10165
                                                    (2r2) 880-0842

   Signed and sworn before me
   this 18th day of March,2019

                                                   SUSASIs|IEIGER
                                             l.hbly- Publlq State d NawrlUlt
                                                    No.91479fJ4F4
                                            Qtnflfi#tfi NewYort Octttt, 4 t
                                         Commlsslon exPir€s Alguil 31, ZO4,I
Case 1:18-cv-06127-CBA-RML Document 45-1 Filed 06/12/19 Page 15 of 15 PageID #: 435




                                     CERTIFICATE      OF SERVICE .

               I hereby certify that a true and correct copy of the Affidavit of Henry R. Kaufman in
       Support of Plaintiff’s 12(b)(6) Motion to Dismiss Defendant’s Counterclaims in the above
       captioned matter was served on the below counsel of record on March 18, 2019, in accordance
       with the Rules of Civil Procedure:


     Thomas A. Clare (admitted pro hac vice)
     Elizabeth M. Locke (admitted pro hac vice)
     Andrew C. Phillips (admitted pro hac vice)
     Shannon B. Timmann (admitted pro hac vice)
     CLARE LOCKE LLP
     10 Prince Street
     Alexandria, VA 22314
     Telephone: (202) 628-7400
     Email: tom@clarelocke.com
     Email: libby@clarelocke.com
     Email: andy@clarelocke.com
     Email: shannon@clarelocke.com
     Daniel A. Singer (DAS 0978)
     THE LAW OFFICES OF DANIEL A. SINGER PLLC
     New York, New York 10017
     Telephone: (212) 569-7853
     Email: dan@singerlaw.com

       Attorneys for Defendant Robert Langrick


       Dated: March 18, 2019                             By: /s/ Henry R. Kaufman
                                                              Henry R. Kaufman
